Citation Nr: 0106450	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-25 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected chronic low back strain, currently rated 10 
percent disabling.  

2.  Entitlement to service connection for a bilateral 
shoulder disability on a secondary basis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran reportedly served on active duty from September 
1968 to June 1971, and from November 1973 to September 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in April 1999.  


REMAND

Initially, the Board notes that the veteran's original claims 
folder has been misplaced and the current folder is rebuilt.  
While the case was pending before the Board, the veteran 
submitted additional pertinent medical evidence which the RO 
has not had the opportunity to review. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

After reviewing the findings of the recent VA examination, 
the Board is of the opinion that another examination is 
required in order to comply with the Deluca case.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and because the 
veteran's claim of entitlement to service connection for a 
disability of the shoulders secondary to his service-
connected low back disability was denied because the RO found 
it to be not well grounded, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VARO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
disability and shoulder disability since 
treatment records were last obtained.  
After securing the necessary release, the 
RO should obtain these records.

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the lumbar spine 
disorder.  The examiner should be 
afforded an opportunity to review the 
appellant's claims file and a copy of 
this Remand prior to the examination. The 
examination should include all necessary 
tests and studies, to include X-rays. 

It is requested that the examiner conduct 
range of motion testing and include what 
is considered in degrees to be the normal 
range of motion of the lumbosacral spine.  
Additionally, the orthopedist should be 
requested to determine whether the 
veteran's low back exhibits weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status, to include consideration 
of the Deluca case.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Board implies no conclusions, either legal or factual by 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board intimates no opinion as to the ultimate outcome of 
this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 



